Citation Nr: 0634146	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spondylosis, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar 
spondylosis was not characterized by muscle spasm on extreme 
forward bending or loss of lateral spine motion in standing 
position. 

2.  The veteran's lumbar spondylosis is not characterized by 
ankylosis of the cervical spine, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, listing of 
the whole spine to opposite side, positive Goldwaithe's sign, 
or marked limitation of forward bending in standing position.  

3.  The veteran's service-connected back disability 
manifested in a diagnosis of intervertebral disk syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for lumbar 
spondylosis, prior to September 26, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001). 

2.  The criteria for a disability rating in excess of 20 
percent for lumbar spine spondylosis, from September 26, 
2003, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5240 
(2006).

3.  The criteria for a separate 10 percent disability rating 
for intervertebral disk syndrome are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.40, 
4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

The veteran has appealed the RO's September 2001 denial of an 
increased rating for service connected lumbar spondylosis, 
then rated 10 percent disabling pursuant to Diagnostic Code 
5295.  In March 2006, the RO assigned a 20 percent disability 
rating for lumbar spondylosis, effective September 26, 2003.  
In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a General 
Rating Formula for Diseases and Injuries of the Spine and a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (based on the 2002 amendments).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the old rating criteria, Diagnostic Code 5295 assigned 
a 40 percent disability rating for severe lumbosacral strain 
with listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent disability rating was assigned for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a (2002).

Subsequent to the September 2003 amendments, the veteran's 
lumbar spondylosis is evaluated under Diagnostic Code 5240.  
As of September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation.  With unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, requires a 40 
percent evaluation.  

A 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Note 4 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that each 
range of motion measurement be rounded to the nearest five 
degrees. 

Another potentially applicable regulation is Diagnostic Code 
5243 for intervertebral disk syndrome.  As of September 2003, 
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine noted above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Note 1 provides that for purposes of 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Factual Background

May 2001 private medical records document the veteran's 
complaints of chronic low back pain worsened by activity.  
His treating physician observed no tenderness to palpation 
and range of motion was within normal limits.  Medication was 
prescribed to alleviate the veteran's symptoms. 

The veteran underwent a VA spine examination in July 2001.  
He reported difficulty straightening his back after bending 
over, and some low back pain if he attempted to lift heavy 
objects or sit for a prolonged period.  On examination, the 
examiner noted some tenderness to palpation over the upper 
lumbar and mid to lower lumbar spinous processes, as well as 
in the paralumbar musculature of the lumbar spine region.  
There was no evidence of consistent muscle spasm in the 
lumbar region.  He was able to forward flex to bring his 
fingertips within one inch of the floor and return to an 
upright position without pain.  The veteran was able to bend 
laterally from 0 to 30 degrees and reported pain on right 
lateral bending only.  Lateral rotation was measured from 0 
to 40 degrees bilaterally.  X-rays revealed no vertebral body 
deformity suggestive of old fractures or disk space 
narrowing.  The examiner diagnosed lumbar spondylosis. 

VA treatment records submitted from January 2002 to December 
2005 reveal few complaints of or treatment for back pain.  In 
July 2002, the veteran complained of pain in his shoulder, 
back, and left hip.  His treating physician recommended 
analgesic balm and recommended that the veteran ask his 
dialysis provider if he is able to take non-steroidal anti-
inflammatory medication while receiving dialysis.  In 
November 2002, the veteran continued to complain of pain, 
however, he continued to use only analgesic balm to treat his 
symptoms.

The veteran underwent a VA medical examination of his spine 
in September 2005.  The veteran complained of constant pain 
in the middle of his lower back.  The pain is exacerbated by 
sitting for prolonged periods during dialysis treatments.  
The pain also intensifies when standing for more than fifteen 
minutes.  He reported that his back pain does not limit his 
activities of daily living; however, he is unable help around 
the house or perform strenuous activities.  

The veteran denied back pain flare ups, although he does 
experience incapacitating episodes.  The veteran reported one 
to two day episodes twice a year.  However, after 
interviewing the veteran's family and in light of his 
advanced age, the examiner concluded that the veteran's 
incapacitating episodes are probably more frequent than he 
reported.  

On examination, the veteran demonstrated forward flexion from 
0 to 85 degrees with increased pain starting at approximately 
45 degrees.  Extension was measured from 0 to 20 degrees, 
with pain beginning at approximately 10 degrees.  The veteran 
was able to bend laterally from 0 to 20 degrees bilaterally, 
however, the examiner observed increased muscle spasm at 10 
degrees.  Lateral rotation was measured from 0 to 20 degrees 
bilaterally, with increased pain at 10 degrees.  Straight leg 
raising was negative.  X-rays revealed mild multi-level 
osteophytic changes, with mild multilevel facet arthritis.  
Mild disk space narrowing was also revealed at L4-L5.  In 
addition, evidence of intervertebral disk disease was 
observed at T12-L1 and L1-L2.  The examiner noted that the 
intervertebral disk spaces in the remainder of the 
lumbosacral spine were otherwise unremarkable.  The examiner 
diagnosed a healed anterior wedge/burst-type fracture of T12, 
mild residual intervertebral disk disease, moderately severe 
facet arthropathy, and severe lumbar spondylosis.    

Analysis

Applying the former diagnostic criteria to the evidence of 
record, the veteran is not entitled to a disability rating in 
excess of 10 percent prior to September 26, 2003.  His range 
of motion was within normal limits in May 2001.  Diagnostic 
testing performed in July 2001 did not reveal either muscle 
spasm on extreme forward bending or loss of lateral spine 
motion.  VA treatment records from July and November 2002 
reveal the veteran complained of low back pain, however, he 
did not seek treatment or undergo testing.  There is no 
evidence that the veteran experienced either muscle spasm on 
extreme forward bending or loss of lateral spine motion 
during this time period.  

Reviewing the veteran's current symptoms in light of the 
revised rating criteria, his overall disability picture is 
consistent with the currently assigned 20 percent rating and 
an increased disability evaluation is not warranted. In this 
regard, the most persuasive evidence reveals that the veteran 
does not have ankylosis of the cervical spine.  He 
demonstrates 0 to 85 degrees forward flexion of the 
thoracolumbar spine.  Taking into account limitation of 
motion caused by pain, forward flexion is limited to 
approximately 45 degrees.  However, forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or les, nor 
is there evidence of ankylosis.  Therefore, the veteran does 
not meet the criteria for a 40 percent disability rating 
under the revised rating criteria.  

In addition, the veteran does not meet the criteria for an 
increased rating under the old rating criteria.  The examiner 
did not observe listing of the spine, positive Goldthwait 
sign, or marked limitation of motion on forward bending in 
the standing position.  Although there is evidence of loss of 
lateral motion and osteoarthritic changes, his current 
condition does not more nearly approximate the rating 
criteria for a 40 percent disability rating under the old 
rating criteria.  

However, the veteran is entitled to a separate 10 percent 
disability rating for intervertebral disk syndrome pursuant 
to the Formula for Rating Intervertebral Disk Syndrome Based 
on Incapacitating Episodes.  During his September 2005 VA 
examination, the veteran reported incapacitating episodes 
once or twice per year.  The examiner noted that the veteran 
has a constant level of pain with exacerbations occurring 
with dialysis treatment and prolonged standing and opined 
that amount of incapacitating episodes is more likely closer 
to ten to twelve times per year.  Although the record does 
not indicate that the bed rest was prescribed by a physician, 
the Board notes the examiner's opinion offered after an 
examination of the veteran and review of the record, and 
resolving all doubt in favor of the veteran, his symptoms 
warrant assignment of a separate 10 percent disability rating 
for intervertebral disk syndrome.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During the 
veteran's September 2005 VA spine examination, the examiner 
concluded that the veteran demonstrates objective evidence of 
increased pain and fatigue-related weakness on repetitive 
use.  The veteran's actual range of flexion in the 
thoracolumbar spine is 85 degrees.  With pain, the veteran's 
range of flexion diminishes to 45 degrees.  However, in the 
absence of actual limitation of motion to less than 30 
degrees, the Board finds that the veteran's lumbar 
spondylosis is appropriately compensated by the 20 percent 
rating that has been assigned.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service connected 
lumbar spondylosis disability has resulted in frequent 
hospitalizations during the time period relevant to his May 
2001 claim for an increased rating.  In October 1996, the 
veteran reported that he retired from employment in February 
1996 due to several non-service connected health conditions.  
The evidence does not indicate that the veteran's service-
connected lumbar spondylosis and intervertebral disk disease 
prevent him from securing and following substantially gainful 
employment or cause marked interference with employment 
without consideration of the disabilities not related to 
service.  In this regard the evidence suggests that the 
veteran cannot work due to end-stage kidney disease and a 
heart condition.  The veteran has not been hospitalized for 
his back condition.  In the absence of evidence documenting 
interruptions in employment or other exceptional or unusual 
circumstances, the veteran's service-connected disability 
alone does not place him in a position different from other 
veterans with a 30 percent rating.  

Finally, regarding VA's duty to inform the veteran of the 
evidence needed to substantiate his claim; on receipt of a 
claim for benefits, VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2005). 

VA notified the veteran of the information and evidence that 
he was required to submit, including any evidence in his 
possession, the evidence that the RO would obtain on his 
behalf, and the evidence required to substantiate his claim 
for an increased rating by letter dated August 2003 and May 
2005.  The Board finds, therefore, that VA has fulfilled its 
duty to inform the veteran of the evidence he was responsible 
for submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Further, in a March 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates, concurrent with its March 2006 decision 
increasing the rating to 20 percent and assigning an 
effective date of September 26, 2003.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, private and VA treatment records, and 
furnished him with VA spine examinations in connection with 
his claim.  The veteran has not indicated the existence of 
any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

Entitlement to an increased rating for lumbar spondylosis, 
currently rated 20 percent disabling is denied.  

A separate 10 percent rating for intervertebral disk syndrome 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


